DETAILED ACTION
This is a final Office action in response to amendments received on 9/23/2021.  Claim 1 was amended.  Claims 1-12 were previously selected in response to a restriction requirement filed 4/23/2021.  Claims 13-21 have been canceled.  Claims 1-12 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s remarks regarding the interpretation of claim 1 under 112(f) are acknowledged.  
 Applicant’s remarks regarding the rejection of claims 1-12 under 103 has been considered, but are found unpersuasive.  
Applicant argues on pages 6-7 of the Remarks, filed 9/23/2021, that the primary references Booker and Spalka do not teach the claim limitation “storing a global unique identifier of the diagnostic test device” because Spalka teaches a global unique identifier specific to one or more users rather than a diagnostic test device, however the Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Booker teaches storing identifiers identifying a diagnostic instrument including the owner and geographic location (paras. [0008], [0012], [0080]) and Spalka teaches storing a key identifier comprising a global unique 
Applicant further argues on page 7 of the Remarks that “one of ordinary skill in the art reviewing the two disclosures would not combine Spalka and Booker since “Spalka’s globally unique identifier is specific to one or more uses rather than to a diagnostic device, however the Examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Booker already teaches storing identifiers of the diagnostic test device (paras. [0008], [0012], [0080] disclosing storing identifiers of the diagnostic instrument including owners and geographic locations of the diagnostic instruments).  Spalka is only adding the functionality of showing that the identifiers stored could be global unique identifiers which identify a cryptographic key of an assigned security token such as a chip card (paras. [0285], [0287]0. Applicant does not address why the Examiner’s motivation to combine would be incorrect.  As such, Spalka and Booker are combinable for the aforementioned reasons.
Applicant’s arguments in the Remarks, filed 9/23/2021, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “generating an encrypted data block using an 
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Interpretation under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connectivity module configured to establish” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the corresponding structure is identified as a cellular modem in dependent claim 5 or the structure identified in paragraphs [0026], [0050] and [0059] of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Booker (US 2017/0177724) in view of Spalka (US 2016/0253367) and Hernoud (US 2020/0196108).
Regarding claim 1, Booker discloses the limitations substantially as follows:
A diagnostic test device comprising: 
a connectivity module configured to establish a communication channel with a cloud system (para. [0013]: establishing communication between diagnostic instrument and router/server/computer system (i.e. cloud system) for transmission of results); 
a computer-readable memory storing a identifier of the diagnostic test device and serial number of the diagnostic test device, wherein the identifier is associated with the serial number (paras. [0008], [0012], [0080]: storing a diagnostic instrument identifier (i.e. serial number of the diagnostic test device), an owner of the diagnostic instrument identifier and identifier of the geographic location of the diagnostic instrument (i.e. identifiers of the diagnostic test device), wherein the instrument identifier and identifiers of the geographic location and owner are all stored identifiers relating to the diagnostic instrument (i.e. are associated)); and 
one or more hardware-based processors programmed by executable instructions to perform a method comprising: 
obtaining a test result (paras. [0008], [0013]: performing a diagnostic test to generate a result (i.e. a test result)); 
generating an encrypted data block comprising the serial number of the device and the test result (paras. [0012], [0082]: generating an encrypted data set comprising the result from the assay/diagnostic test (i.e. test result) and a diagnostic instrument identifier (i.e. serial number)); and 
transmitting of the diagnostic test device the encrypted data block to the cloud system via the communication channel (paras. [0012]-[0013], [0059], [0082]: transmitting from the diagnostic test device the encrypted data set/block comprising the instrument identifier, geographic location and owner of the diagnostic instrument (i.e. identifiers of the diagnostic test device) to the router via encrypted communication over the internet).
Booker does not explicitly disclose the remaining limitations of claim 1 as follows:
		storing a global unique identifier, wherein the global unique identifier is associated with the serial number;
		generating an encrypted data block using an encryption key associated with the global unique identifier and with the serial number;
		transmitting the global unique identifier and the encrypted data block via the communication channel.
However, in the same field of endeavor, Spalka discloses the limitations of claim 1 as follows:
storing a global unique identifier (paras. [0285]-[0287], [0298]: storing a key identifier, which is a global unique identifier (GUID), for the cryptographic key);
		generating an encrypted data block using an encryption key associated with the global unique identifier (paras. [0289], [0299]: generating encrypted data items using a cryptographic key that is identified by the GUID);
		transmitting the global unique identifier and the encrypted data block via the communication channel (paras. [0299]-[0300]: transmitting the key identifier/GUID and the encrypted data item/block via the database connection as part of a database query).
Spalka is combinable with Booker because both are from the same field of endeavor of securely storing medical/diganostic records.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Spalka’s method of generating an encrypted data block using an encryption key associated with the global unique identifier with the system of Booker so that the global unique identifier could be used to identify the data encrypted by the encryption key.
Neither Booker or Spalka disclose the remaining limitations of claim 1 as follows:
wherein the global unique identifier is associated with the serial number;
		generating an encrypted data block using an encryption key associated with the global unique identifier and with the serial number;
However, in the same field of endeavor, Hernoud discloses the remaining limitations of claim 1 as follows:
wherein the global unique identifier is associated with the serial number (paras. [0133]-[0134]: global universal ID (GUID) is associated with a unique device ID (i.e. serial number) because the unique device ID can include a composite of the GUID and device information);
		generating an encrypted data block using an encryption key associated with the global unique identifier and with the serial number (paras. [0133]-[0135], [0137]: generating encrypted data using the GUID of the device ID (i.e. encryption key associated with GUID and serial number);
Hernoud is combinable with Booker and Spalka because all three are from the same field of endeavor of securely storing and transmitting medical data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Hernoud’s method of encrypting data with a composite GUID with the system of Booker and Spalka in order to “facilitate forensic trackability, rapid transferability among regions, entities, groups, teams . . . to facilitate a multi-agency response” (Hernoud, para. [0135]).

	Regarding claim 2, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Spalka teaches the limitations of claim 2 as follows:
	The diagnostic test device of claim 1, wherein the global unique identifier is transmitted to the cloud system as an unencrypted data block (paras. [0299]-[0300]: transmitting the key identifier/GUID over the internet to the database (i.e. to the cloud system) in unencrypted format so that a searching for matching GUID can be performed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Spalka’s method of transmitting the GUID in an unencrypted format with the system of Booker so that the GUID could be used to identify a matching GUID for verification.  

	Regarding claim 3, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 3 as follows:
	The diagnostic test device of claim 1, wherein the encrypted data block further comprises a manufacturer code identifying a manufacturer of the diagnostic test device (para. [0080], [0082]: encrypted data set includes the instrument information including the unique serial number provided at the time of manufacture, facility name and address, name of organization that owns the diagnostic instrument (i.e. manufacturing codes)).

	Regarding claim 4, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 4 as follows:
	The diagnostic test device of claim 1, wherein the encrypted data block comprises information selected from the group consisting of: 
	a model number of the diagnostic testing device, a catalog number of a test performed to generate the test result, patient information, and technician information (paras. [0012], [0059], [0080], [0082]: encrypted data set includes unique serial number of the diagnostic instrument (i.e. model number), patient identifier (i.e. patient information), owner of the diagnostic identifier (I.e. technician information)).

	Regarding claim 5, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 5 as follows:
	The diagnostic test device of claim 1, wherein the connectivity module comprises a cellular modem (paras. [0008], [0051], [0086]: connection occurs through a cellular modem connection).

	Regarding claim 6, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 6 as follows:
	The diagnostic test device of claim 1, wherein the hardware-based processors are further programmed by the executable instructions to perform the method comprising: 
	determining if there is an error in establishing the communication channel with the cloud system; and 	storing the test result in the memory if the error is detected (para. [0087]: if the connection is interrupted (i.e. determining errors has occurred in establishing communication channel) with the remote server (i.e. with the cloud system), then buffering/storing the encrypted data set including the test result).

	Regarding claims 7, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claims 7 and 16 as follows:
	The diagnostic test device of claim 6, wherein the stored test result comprises the encrypted data block (para. [0059], [0087]: buffering/storing encrypted data set including the test result).

	Regarding claim 8, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 8 as follows:
	The diagnostic test device of claim 1, wherein the communication channel comprises an encrypted communication channel (para. [0012], [0085]: encrypted data sets are transmitted over a secure SSL TCP/IP connection).

	Regarding claim 9, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 9 as follows:
	The diagnostic test device of claim 8, wherein the encrypted communication channel comprises a Hyper Text Transfer Protocol Secure (HTTPS) or Transport Layer Security (TLS) channel (para. [0085]: encrypted data sets are transmitted over a secure SSL connection (note: HTTPS is HTTP with SSL or TLS)).

	Regarding claim 10, Booker, Spalka and Hernoud teach the limitations of the device of claim 1.
Booker teaches the limitations of claim 10 as follows:
	The diagnostic test device of claim 1, further comprising a sensor for detecting changes in one or more characteristics of a diagnostic assay (paras. [0013]-[0015], [0066]-[0069]: diagnostic instrument detects associations (changes, differences and similarities) between values/characteristics of the diagnostic assay).

	Regarding claim 11, Booker, Spalka and Hernoud teach the limitations of the device of claims 1 and 10.
Booker teaches the limitations of claim 11 as follows:
	The diagnostic assay of claim 10, wherein the sensor is configured to generate a signal indicating the detected changes in the characteristics of the assay (paras. [0013]-[0015], [0066]-[0069]: diagnostic instrument (i.e. comprising a sensor) converts the test results, including the associations and values of the diagnostic assay, into a signal).
	
	Regarding claim 12, Booker, Spalka and Hernoud teach the limitations of the device of claims 1 and 10-11.

	The diagnostic assay of claim 11, wherein obtaining the test result comprises determining the test result based at least partly on the signal generated by the sensor (paras. [0013]-[0015], [0066]-[0069]: wherein the test results are received/obtained/determined based upon receiving the signal generated by the diagnostic instrument).

Conclusion
For the above-stated reasons, claims 1-12 are rejected.
Prior art considered but not relied upon includes:
1) Kobata (US 2002/0077985) discloses generating a GUID for each digital copy and a serial number for each computer, which are associated with a public key and a session key for encrypting data transmitted over secure communications).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438